Citation Nr: 0829850	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claim sought.

The veteran first filed a claim of entitlement to direct 
service connection for hypertension in June 2003.  That claim 
was denied in a January 2004 rating decision.  In a December 
2004 notice of disagreement, the veteran claimed that 
hypertension was secondary to post traumatic stress disorder, 
which was not service connected at that time.  The RO did not 
consider this an informal claim for hypertension, secondary 
to PTSD.  The RO addressed only the issue of entitlement to 
direct service connection in the March 2005 statement of the 
case, and did not mention any secondary claim.  In August 
2005, the veteran withdrew his claim for hypertension.

In August 2005, the veteran was granted entitlement to 
service connection for PTSD.  The veteran filed an informal 
claim for entitlement to service connection for hypertension, 
secondary to PTSD, in March 2006.  The RO adjudicated this 
claim in the February 2007 rating decision as a claim to 
reopen.  Finding that new and material evidence had been 
submitted, the RO reopened the claim and adjudicated it on 
the merits.  The July 2007 statement of the case directly 
addresses the claim on the merits, and does not discuss new 
and material evidence.

The March 2006 claim of entitlement to service connection for 
hypertension, secondary to PTSD, is a new and separate claim.  
It does not require new and material evidence.  The bases for 
direct service connection and secondary service connection 
are wholly different.  Furthermore, the veteran had not been 
service connected for PTSD at the time of the denial of his 
direct service connection claim, so a secondary claim could 
not have been made.  Currently, the veteran only addresses 
and appeals a claim for entitlement to service connection for 
hypertension, secondary to PTSD.  Since withdrawing the claim 
of entitlement to direct service connection in August 2005, 
the veteran has not pursued that claim.  Therefore, the Board 
will only address the secondary claim on the merits in this 
opinion, and will do so on a de novo basis.


FINDING OF FACT

There is no competent evidence that hypertension is 
attributable to the veteran's service-connected PTSD.


CONCLUSION OF LAW

Hypertension was not caused or aggravated by the veteran's 
service-connected PTSD.  38 U.S.C.A. § 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in April 2006 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned.  The record, 
however, shows that any prejudice that failure caused was 
harmless and not prejudicial, as the preponderance of the 
evidence is against the veteran's claim for service 
connection.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and VA examinations.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claim file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

After carefully reviewing all the evidence of record, the 
Board finds that the elements of entitlement to service 
connection for hypertension, as secondary to PTSD, have not 
been met.

The record reveals treatment for hypertension, dating back to 
August 2003.  This qualifies as a disability.  The evidence 
must also, however, show a relationship of causation or 
aggravation between that disability and his service-connected 
PTSD.  The Board finds that the veteran has not satisfied 
this element.

The veteran was afforded a VA examination in May 2006, where 
a nurse practitioner was asked to opine as to whether it is 
more likely than not, less likely than not, or at least 
likely as not that the veteran's hypertension is related to 
his PTSD.  The nurse practitioner reviewed the claims file 
and examined the veteran.  She opined that "it is at least 
as likely as not that the veteran's hypertension is related 
to his PTSD."  She explained that studies had revealed links 
between PTSD and hypertension, which "may have a direct 
biological effect on health."  She did not state whether 
this reasoning applied specifically to the veteran.  Cf.  
Sacks v. West, 11 Vet. App. 314 (1998) (The medical treatise, 
[textbook, or article] must provide more than speculative, 
generic statements not relevant to the veteran's claim and 
discuss relationships with a degree of certainty for the 
facts of a specific case.)

VA provided the appellant with an additional medical opinion 
in August 2006 by the VA psychologist who previously provided 
the veteran with a PTSD examination.  The psychologist stated 
that based on a review of the May 2006 VA examination (as 
described above), he found that it was at least likely as not 
that the veteran's PTSD had aggravated his high blood 
pressure.  The examiner offered no rationale for his opinion.  
He also did not discuss any instances of aggravated 
hypertension in the record.

VA secured another medical opinion in January 2007 for a 
clearer rationale.  The physician reviewed the veteran's 
claims file and opined that "it is less likely than not that 
the veteran's PTSD has caused his hypertension."  The 
physician explained based upon his experience and research in 
cardiology, he found that PTSD may worsen hypertension, but 
it does not cause it.  He also explained that his review of 
the claims file indicated that the veteran's blood pressure 
had been well controlled through treatment and there had not 
been any documented elevation attributed to PTSD.  The record 
confirms his finding.  The record contains no indication of 
any worsening of the disease, either at or beyond its natural 
progress.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993). 

The Board finds that the January 2007 opinion is most 
probative because the physician provided a clear reasoning 
for the opinion offered.  The Board finds the August 2006 
opinion by the veteran's psychologist to have no probative 
value.  The psychologist is not a physician, and there is no 
indication that he has any background in cardiology, or even 
that he reviewed the claims file.  He also did not provide 
any reasoning for his opinion.  The May 2006 examining nurse 
practitioner did not provide a rationale that specifically 
applied to the veteran.  Therefore, the Board affords the 
January 2007 opinion from the physician greater probative 
weight.

The Board notes that the physician providing the January 2007 
opinion also stated, "[i]t is hard for me to say that PTSD 
was the direct cause of this man's hypertension, and I cannot 
rule it out without resorting to speculation."  The veteran 
argues that this statement provides reasonable doubt, and 
entitlement to the claim should be granted in favor of the 
veteran.  The Board does not agree.  While the doctor briefly 
noted that he could not completely rule out a connection 
without resorting to speculation, he ultimately concluded 
that it is less likely than not that the veteran's PTSD 
caused his hypertension, and noted that there were no 
instances of aggravation attributable to PTSD.  Indeed, the 
physician stated that any contrary opinion he may have 
offered should be disregarded.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
reasonable doubt is afforded to the veteran only when there 
is a near balance of positive and negative evidence.  The 
examining physician specifically stated it is less likely 
than not (i.e., less than a 50/50 chance) that the veteran's 
PTSD caused or aggravated his hypertension.  Therefore, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  Id.

In reaching this decision, the Board has taken into 
consideration the veteran's own assertions.  As a lay person, 
however, he does not have the requisite training and 
expertise to render an opinion on a medical matter, such as 
the current diagnosis of a claimed disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Entitlement to service connection for hypertension, secondary 
to post traumatic stress disorder, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


